
	
		II
		112th CONGRESS
		1st Session
		S. 770
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2011
			Mr. Brown of Ohio (for
			 himself, Mr. Harkin, and
			 Mr. Blumenthal) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to ensure
		  that employees are not misclassified as non-employees, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Payroll Fraud Prevention
			 Act.
		2.Classification of
			 employees and non-employees
			(a)DefinitionsSection
			 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203) is amended by adding
			 at the end the following:
				
					(z)Non-employee
				means an individual who—
						(1)a person has
				engaged, in the course of the person's trade or business, for the performance
				of labor or services; and
						(2)is not an
				employee of the person.
						(aa)Covered
				individual when used with respect to an employer or other person
				means—
						(1)an employee of
				the employer; or
						(2)a non-employee of
				the person (including a person who is an employer)—
							(A)whom the person
				has engaged, in the course of the person's trade or business, for the
				performance of labor or services; and
							(B)(i)with respect to whom
				the person is required to file an information return under section 6041A(a) of
				the Internal Revenue Code of 1986; or
								(ii)who is providing labor or services
				to the person through an entity that is a trust, estate, partnership,
				association, company, or corporation (as such terms are used in section
				7701(a)(1) of the Internal Revenue Code of 1986) if—
									(I)such individual has an ownership interest
				in the entity;
									(II)creation or maintenance of such entity
				is a condition for the provision of such labor or services to the person;
				and
									(III)the person would be required to file an
				information return for the entity under section 6041A(a) of the Internal
				Revenue Code of 1986 if the entity were an
				individual.
									.
			(b)Classification
			 as employeesSection 11(c) of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 211(c)) is amended—
				(1)by striking
			 (c) Every employer subject to any provision of this Act or of any order
			 issued under this Act and inserting the following:
					
						(c)Recordkeeping;
				classification; notice
							(1)RecordkeepingEvery
				person subject to any provision of this Act or of any order issued under this
				Act
							;
				and
				(2)by adding at the
			 end the following:
					
						(2)Classification
							(A)In
				generalEvery person (including every employer and enterprise),
				who employs any employee engaged in commerce or in the production of goods for
				commerce or engages any non-employee engaged in commerce or in the production
				of goods for commerce, shall—
								(i)accurately
				classify all covered individuals as employees or non-employees (as the case may
				be);
								(ii)provide, to each
				covered individual, a written notice that—
									(I)informs the
				covered individual of the individual's classification, by the person submitting
				the notice, as an employee or a non-employee;
									(II)includes a
				statement directing such individual to the Department of Labor Web site
				established under section 3 of the Payroll
				Fraud Prevention Act, or other appropriate resources, for the
				purpose of providing further information about the rights of employees under
				the law;
									(III)includes the
				address and telephone number for the applicable local office of the Department
				of Labor; and
									(IV)includes for
				each covered individual classified as a non-employee by the person providing
				the notice, the following statement: Your rights to wage, hour, and
				other labor protections depend upon your proper classification as an employee
				or non-employee. If you have any questions or concerns about how you have been
				classified or suspect that you may have been misclassified, contact the U.S.
				Department of Labor.; and
									(iii)maintain a copy
				of such notice as a required record under paragraph (1).
								(B)Timing of
				notice
								(i)In
				generalThe notice described
				in subparagraph (A)(ii) shall be provided, at a minimum, not later than 6
				months after the date of enactment of the Payroll Fraud Prevention Act, and
				thereafter—
									(I)for new employees, upon employment;
				and
									(II)for new non-employees, upon commencement of
				the labor or services provided by the non-employee.
									(ii)Change in
				statusEach person required
				to provide a notice under subparagraph (A)(ii) to a covered individual shall
				also provide such notice to such individual upon changing such individual's
				status as an employee or non-employee.
								(C)Presumption
								(i)In
				generalFor purposes of this
				Act and the regulations or orders issued under this Act, a covered individual
				to whom a person is required to provide a notice under subparagraph (A)(ii)
				shall be presumed to be an employee of the person if the person has not
				provided the individual with such notice within the time required under
				subparagraph (B).
								(ii)RebuttalThe
				presumption under clause (i) shall be rebutted only through the presentation of
				clear and convincing evidence that a covered individual described in such
				subparagraph is not an employee of the
				person.
								.
				(c)Special
			 prohibited actsSection 15(a) of the Fair Labor Standards Act of
			 1938 (29 U.S.C. 215(a)) is amended—
				(1)by striking
			 paragraph (3) and inserting the following:
					
						(3)to discharge or
				in any other manner discriminate against any covered individual (including an
				employee) because such individual has—
							(A)opposed any
				practice, or filed any petition or complaint or instituted or caused to be
				instituted any proceeding—
								(i)under or related
				to this Act (including concerning a covered individual's status as an employee
				or non-employee for purposes of this Act); or
								(ii)concerning a
				covered individual's status as an employee or non-employee for employment tax
				purposes within the meaning of subtitle C of the Internal Revenue Code of 1986;
				or
								(B)testified or is
				about to testify in any proceeding described in subparagraph (A); or
							(C)served, or is
				about to serve, on an industry
				committee;
							;
				
				(2)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(6)to wrongly classify an employee of the
				person as a non-employee in accordance with section
				11(c)(2).
						.
				(d)Special penalty
			 for certain misclassification, recordkeeping, and notice
			 violationsSection 16 of the
			 Fair Labor Standards Act of 1938 (29 U.S.C. 216) is amended—
				(1)in
			 subsection (b)—
					(A)in the sixth
			 sentence, by striking any employee each place the term occurs
			 and inserting any covered individual;
					(B)in the fourth
			 sentence, by striking employee and inserting covered
			 individual;
					(C)in the third
			 sentence—
						(i)by
			 striking either of the preceding sentences and inserting
			 any of the preceding sentences;
						(ii)by
			 striking one or more employees and inserting one or more
			 covered individuals; and
						(iii)by striking
			 other employees and inserting other covered
			 individuals; and
						(D)by inserting after
			 the first sentence the following: Such liquidated damages are doubled
			 (subject to section 11 of the Portal-to-Portal Pay Act of 1947 (29 U.S.C. 260))
			 where, in addition to violating the provisions of section 6 or 7, the employer
			 has violated the provisions of section 15(a)(6) with respect to such employee
			 or employees.; and
					(2)in subsection
			 (e), by striking paragraph (2) and inserting the following:
					
						(2)Any person who violates section 6, 7,
				11(c), or 15(a)(6) shall be subject to a civil penalty, for each employee or
				other individual who was the subject of such a violation, in an amount—
							(A)not to exceed $1,100; or
							(B)in the case of a person who has
				repeatedly or willfully committed such violation, not to exceed
				$5,000.
							.
				3.Employee rights
			 Web siteNot later than 180
			 days after the date of enactment of this Act, the Secretary of Labor shall
			 establish, a single Web page on the Department of Labor Web site that
			 summarizes in plain language the rights of employees and non-employees under
			 the Fair Labor Standards Act of 1938, including the rights described in the
			 amendments made by section 2.
		4.Misclassification of
			 employees for unemployment compensation purposes
			(a)In
			 generalSection 303(a) of the
			 Social Security Act (42 U.S.C. 503(a)) is amended—
				(1)in paragraph (10),
			 by striking the period and inserting ; and; and
				(2)by adding after
			 paragraph (10) the following:
					
						(11)(A)Such auditing and investigative procedures
				as may be necessary to identify employers that have not registered under the
				State law or that are paying unreported wages, where these actions or omissions
				by the employers have the effect of excluding employees from unemployment
				compensation coverage; and
							(B)the making of quarterly reports to the
				Secretary of Labor (in such form as the Secretary of Labor may require)
				describing the results of the procedures under subparagraph (A); and
							(12)the establishment
				of administrative penalties for misclassifying employees, or paying unreported
				wages to employees without proper recordkeeping, for unemployment compensation
				purposes.
						.
				(b)Review of
			 auditing programsThe Secretary of Labor shall include, in the
			 Department of Labor’s system for measuring States’ performance in conducting
			 unemployment compensation tax audits, a specific measure of their effectiveness
			 in identifying the underreporting of wages and the underpayment of unemployment
			 compensation contributions (including their effectiveness in identifying
			 instances of such underreporting or underpayments despite the absence of
			 cancelled checks, original time sheets, or other similar documentation).
			(c)Effective
			 date
				(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by subsection (a) shall take effect 12
			 months after the date of the enactment of this Act.
				(2)ExceptionIf
			 the Secretary of Labor finds that legislation is necessary in order for the
			 unemployment compensation law of a State to comply with the amendments made by
			 subsection (a), such amendments shall not apply with respect to such law until
			 the later of—
					(A)the day after the
			 close of the first regular session of the legislature of such State which
			 begins after the date of the enactment of this Act; or
					(B)12 months after
			 the date of the enactment of this Act.
					(d)Definition of
			 StateFor purposes of this section, the term State
			 has the meaning given such term by section 3306(j) of the Internal Revenue Code
			 of 1986.
			5.Department of
			 Labor coordination, referral, and regulations
			(a)Coordination
			 and referralNotwithstanding
			 any other provision of law, any office, administration, or division of the
			 Department of Labor that, while in the performance of its official duties,
			 obtains information regarding the misclassification by a person subject to the
			 provisions of the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.), or
			 any order issued under such Act of any individual regarding whether such
			 individual is an employee or a non-employee engaged for the performance of
			 labor or services for purposes of section 6 or 7 of such Act (29 U.S.C. 206,
			 207), or in records required under section 11(c) of such Act (29 U.S.C.
			 211(c)), shall report such information to the Wage and Hour Division of the
			 Department. The Wage and Hour Division may report such information to the
			 Internal Revenue Service as the Division considers appropriate.
			(b)RegulationsThe Secretary of Labor shall promulgate
			 regulations to carry out this Act and the amendments made by this Act.
			6.Targeted
			 auditsThe audits of employers
			 subject to the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) that
			 are conducted by the Wage and Hour Division of the Department of Labor shall
			 include certain industries with frequent incidence of misclassifying employees
			 as non-employees, as determined by the Secretary of Labor.
		
